Granger, -J.
The district court refused to allow the receipt given by the sheriff, and set out in the statement of facts-, to remain in evidence, and that ruling is the only ground of complaint in the case. The ground upon which error is predicated is that the sheriff was the agent of the plaintiff in the service of the writ, and that under Code, sections 2986, 3047, the defendant,, by the payment of the twenty-one dollars and twenty-five cents, is discharged from further liability. One Beswick was the agent for the defendant company throughout the transaction. From his testimony it appears that the two hundred and ninety-six dollars and forty-five cents was paid to Holman before the-service of the garnishment notice, and that the twenty-one dollars and twenty-five cents paid to the sheriff was all that was owing to the lessees. These facts are quite important. The situation is that, when the company was garnished, it was owing only the twenty-one dollars and twenty-five cents which it paid to. the sheriff. It had no property in its hands belonging to the-lessees, nor was it owing them anything. It had paid for all other grain. The fact that the company might be called upon again to account for the grain wrongfully converted, as against plaintiff, did not make it a debtor to the lessees, nor in any way liable to them. Section 2986 is as follows:
“Sec. 2986. A garnishee may, at any time after answer, exonerate himself from further responsibility, *492by paying oyer to the sheriff the amount owing by him to the defendant, and placing at the sheriff’s disposal the property of the defendant, or so much of said debts and property as is equal to the value of the property to be attached, all of which may afterwards be treated as though attached in the usual manner.”
The responsibility from which the garnishee is to stand exonerated on payment is to the debtor or defendant in the suit, and not to the plaintiff or creditor. The ■conversion had already taken place, and the liability for the two hundred and ninety-six dollars and forty-five cents was already fixed, as between these parties, before the garnishment; and, in the answers to the sheriff, no notice was taken of it, but only of sales for which there was an indebtedness. It will be seen that the facts are not those contemplated by the section under consideration.
The same consideration meets the claim for section 3047, which provides for a discharge of a person indebted to a defendant in execution upon payment to the sheriff of the amount of the indebtedness, or so much thereof as will satisfy the execution. The section, like the other, only provides for the discharge of debts due the debtor in the suit.
There does not seem to be anything in the acts of the sheriff to in any way prejudice a legal right of the defendant company, for it owed the lessee the twenty - one dollars and twenty-five cents, and that amount must be paid under the garnishment. The two hundred and ninety-six dollars and forty-five cents was paid over before the receipt was taken, and hence the money was not parted with relying on the acts of the sheriff. The receipt in question was entirely immaterial to the issue, and was properly excluded.— Affirmed.